

EXHIBIT 10.1


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO RULE 24B-2 AND
ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST.  COPIES OF THIS EXHIBIT
CONTAINING THE OMITTED INFORMATION HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.  THE OMITTED PORTIONS OF THIS DOCUMENT ARE
MARKED WITH A [***].


Amendment #1 to the
Evaluation Corporation Agreement


Incorporating the terms and conditions of the Evaluation Agreement, effective as
of June 14, 2010 (hereinafter collectively referred to as the “Agreement"), made
by and between Novartis Vaccines and Diagnostics, Inc. ("Novartis V&D") and
Accelr8 Technology Corporation ("Accelr8”), the Agreement is amended, effective
as of November 10, 2010 as set forth herein.


NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties agree to amend the Agreement as follows:



 
•
New Section 2(f) shall be added:  Novartis V&D agrees to pay Accelr8 additional
$[***] for Accelr8's commitment to cost and expenses associated with performance
of obligations referenced in Exhibit C Evaluation Plan included by reference.



This payment will serve to concurrently extend the Exclusive License Period for
negotiation exclusivity for two (2) additional 30 day periods.  For the
avoidance of doubt, Novartis V&D will have exclusivity of negotiation extended
to January 13, 2011,


•      Section 11.  Extending the Term of the agreement to June 30, 2011.




Capitalized terms in this Amendment # 1 shall have the same meaning as set forth
in the Agreement.  All of the other terms and conditions of the Agreement shall
continue in full force and effect.  This Amendment #1, together with the
Agreement, constitutes the entire agreement between the parties hereto regarding
the subject matter hereof and supersedes any prior and/or contemporaneous
agreement(s), understanding(s) and/or negotiations(s).


IN WITNESS WHEREOF the parties hereto hereby execute this Amendment # 1 as of
the date set forth above.

     
Novartis Vaccines and Diagnostics, Inc.
 
Accelr8 Technology Corporation
     
By:
 
By: 
(Signature) 
 
(Signature)
Name:
 
Name:
     
Title:  
 
Title:
     
Date:  
 
Date:

 

   
Accelr8 Technology Corporation
NOVARTIS V&D
C1T201011051654
Page 1 of 1

 
 
EXHIBIT C EVALUATION PLAN

 
 

--------------------------------------------------------------------------------

 





1.  Project Feasibility Evaluation


Teams to mutually agree on draft documents to govern product development.


Deliverables:
o User Business Requirements Document
o Product Requirements Document
o Initial risk analysis
o Draft regulatory plan
o Draft clinical plan
o Draft project plan
o Product/Technology feasibility plan


2.  Microscopy Evaluation


Optical scan speed was identified as critical parameter for accuracy of colony
detection and identification (species identification and sensitivity), required
complexity of sample prep to support "clean image field" and number of
cartridges that can be simultaneously processed on the system.


Summary Key Function Requirements, Microscopy


[***]


Preliminary survey of technology has identified that CMOS cameras are
commercially available to support the scan speed. Autofocus and accurate stage
motion will be required to support imaging.


Deliverable:  Prototype optical stage to demonstrate solution to achieve
required throughput and image quality.


3.  Pipetting Evaluation


Multiple fluid transfers are required for the assay to be automated. Although
several OEM solutions exist, reliable and accurate pipetting is a critical
success factor.


Deliverable: [***]




4.  Sample Prep Evaluation


Automated workflow is critical for reducing operator hands-on-time. [***]



 
 

--------------------------------------------------------------------------------

 

Deliverable: Demonstration of technology approach to process homogenized ETA
sample with sufficient bacterial recovery and background elimination.


5.  Clinical Specimen Evaluation Objective


Processing of clinical specimen samples to demonstrate detection of [***]
pathogens [***] with performance characteristics, using culture results as the
comparator, as proposed in the PRD.


Deliverable: Study report of clinical specimen, processing.





 
 

--------------------------------------------------------------------------------

 
